DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 12-18 and 21-22, drawn to method of connecting a wire, sensor apparatus and electrical device, classified in G01F1/69.
II. Claims 8-11 and 19-20, drawn to a method of assembling an electrically resistive sensor element in a tube and sensor apparatus, classified in H01C17/00.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Invention I is directed to a process of connecting a strain relief wire, that has a bend, to 2 elements, which is not present in Invention II, and Invention II is directed to the assembly of placing a resistive sensor within a tube and filling the tube with thermally conductive fill material, which is not present in Invention I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-Searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention.
-The inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species 1: directed to the embodiment of the bend having a coil shape (Seen at least in Figure 4).
Species 2: directed to the embodiment of the bend having a loop shape (Seen at least in Figure 5).
Species 3: directed to the embodiment of the bend having a bow shape (Seen at least in Figure 6).
Species 4: directed to the embodiment of the bend having a double-bowed shape (Seen at least in Figure 7).

The species are independent or distinct because they are directed to different structural configurations of the bend. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-3, 8-14 and 19-22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

-Searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention.
-The inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with James Young on 10/18/2022 a provisional election was made without traverse to prosecute the invention of Invention I and Species 1, claims 1-4, 12-15 and 21-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-11 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and non-elected species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a wire that is subject to thermal expansion and contraction” and “an electrically conductive element that is subject to fracture when subjected to tensile or compressive stresses and strains”.  The use of the terms “that is subject to” renders the claim limitation unclear whether thermal expansion and contraction and the fracture when subjected to tensile or compressive stresses and strains is positively recited.  For examination purposes, the Examiner will interpret the limitation in question as the wire capable of thermal expansion and contraction and the electrically conductive element capable of fracture when subjected to tensile or compressive stresses and strains.
Claims 2-3 contain the same issues as claim 1 and are rejected for the same reasons.
Claims 2-4 are also rejected due to dependency on claim 1 and because claims 2-3 do not cure the deficiencies of claim 1.

Claim 2 and 3 states “wherein the length of strain relief wire that has the bend has small enough stiffness”.  The terms “small” and “enough” in claims 2 and 3 are relative terms which renders the claim indefinite. The terms “small” and “enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of stiffness is considered to “small” and “enough”.  For examination purposes, the Examiner will interpret the “small enough stiffness” as been any sort of stiffness.

Claim 12 states “a cable wire that is subject to thermal expansion and contraction”.  The use of the terms “that is subject to” renders the claim limitation unclear whether thermal expansion and contraction is positively recited.  For examination purposes, the Examiner will interpret the limitation in question as the wire capable of thermal expansion and contraction.
Claims 13-15 are also rejected due to dependency on claim 12 and because claims 13-15 do not cure the deficiencies of claim 12.
Claims 13 and 14 states “wherein the length of strain relief wire which has the bend has small enough stiffness”.  The terms “small” and “enough” in claims 2 and 3 are relative terms which renders the claim indefinite. The terms “small” and “enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of stiffness is considered to “small” and “enough”.  For examination purposes, the Examiner will interpret the “small enough stiffness” as been any sort of stiffness.
Claim 15 is also rejected due to dependency o claim 14 and because claim 15 does not cure the deficiencies of claim 14.

Claim 22 states “wherein the length of strain relief wire which has the bend between two ends has small enough stiffness”.  The terms “small” and “enough” in claims 2 and 3 are relative terms which renders the claim indefinite. The terms “small” and “enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of stiffness is considered to “small” and “enough”.  For examination purposes, the Examiner will interpret the “small enough stiffness” as been any sort of stiffness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmann et al. (US 2012/0110997; hereinafter “Bachmann”).
Regarding claim 1, Bachmann teaches a method of connecting a wire (11; Figures 1-2) that is subject to thermal expansion and contraction ([0014, 0031, 0040]) to an electrically conductive element (8; Figures 1-4) that is subject to fracture when subjected to tensile or compressive stresses and strains (element 8 is subject to fracture depending on the amount/magnitude of tensile or compressive stresses and strains being applied to it), comprising: joining one end of a length of strain relief wire (10; Figures 1 and 2), which has a bend (coil; See Figures 1 and 2), with the wire (one end of the length of the strain relief wire 10 is connected to the wire 11; See Figures 1-2; [0033-0034]) that is subject to thermal expansion and contraction ([0014, 0031, 0040]); and joining another end of the length of strain relief wire (end of the coil 10 that is connected to the connecting wire 8; See Figures 1-2 and 4-5; [0033 and 0037]) to the electrically conductive element (8) that is subject to fracture (element 8 is subject to fracture depending on the amount/magnitude of tensile or compressive stresses and strains being applied to it).

Regarding claim 2, Bachmann teaches wherein the length of strain relief wire (10) that has the bend (Coil; Figures 1-2 and 4-5) has small enough stiffness (the coil 10 has stiffness) to flex ([0040]) in response to the thermal expansion and contraction ([0040]) of the wire (11) that is subject to the thermal expansion and contraction ([0014, 0031, 0040]).

Regarding claim 3, Bachmann teaches wherein the length of strain relief wire (10) that has the bend (Coil; Figures 1-2 and 4-5) has small enough stiffness (the coil 10 has stiffness) at a temperature in a range of 300° C to 1,000° C; ([0001, 0010, 0012, 0015, 0018, 0043]; Claim 1) to flex ([0040]) in response to the thermal expansion and contraction ([0040]) of the wire (11) that is subject to the thermal expansion and contraction ([0014, 0031, 0040]).

Regarding claim 4, Bachmann teaches wherein the bend (coil of element 10; Figures 1-2) has a coil shape (See Figures 1-2; [0033]).

Regarding claim 12, Bachmann teaches sensor apparatus (1; Figures 1-2 and 4-5) comprising: an electrically resistive sensor element (5; Figures 1-2 and 4-5); a cable wire (11; Figures 1-2) that is subject to thermal expansion and contraction ([0014, 0031, 0040]); and a length of strain relief wire (10; Figures 1 and 2) which has a bend (coil; See Figures 1 and 2) between two ends (end of the coil 10 that is connected to wire 11 and other end of the coil 10 that is connected to connecting wire 8 of the film resistor 5; See Figures 1-2 and 3-4), wherein one of the two ends is joined to the cable wire (end of the coil 10 that is joined to the wire 11; [0033 and 0039]) and another of the two ends is joined to the electrically resistive sensor element (other end of the coil 10 that is joined to connecting wire 8 of the film resistor 5; [0033 and 0037]).

Regarding claim 13, Bachmann teaches wherein the length of strain relief wire (10) which has the bend (Coil; Figures 1-2 and 4-5) has small enough stiffness (the coil 10 has stiffness) to flex ([0040]) in response to thermal expansion and contraction ([0040]) of the cable wire (11).

Regarding claim 14, Bachmann teaches wherein the length of strain relief wire (10) which as the bend (Coil; Figures 1-2 and 4-5) has small enough stiffness (the coil 10 has stiffness) at temperatures in a range of 300° C to 1,000° C ([0001, 0010, 0012, 0015, 0018, 0043]; Claim 1) to flex ([0040]) in response to thermal expansion and contraction of the ([0040]) of the cable wire (11).

Regarding claim 15, Bachmann teaches wherein the bend (coil of element 10; Figures 1-2) has a coil shape (See Figures 1-2; [0033]).

Regarding claim 21, Bachmann teaches an electrical device (1; Figures 1-2 and 4-5), comprising: an electrically resistive element (5; Figures 1-2 and 4-5); a thermally expandable and contractable wire (11; Figures 1-2; [0014, 0031, 0040]); and a length of strain relief wire (10; Figures 1 and 2) which has a bend (coil; See Figures 1 and 2) between two ends (end of the coil 10 that is connected to wire 11 and other end of the coil 10 that is connected to connecting wire 8 of the film resistor 5; See Figures 1-2 and 3-4), wherein one of the two ends is joined to the thermally expandable and contractable wire (end of the coil 10 that is joined to the wire 11; [0033 and 0039]) and another of the two ends is joined to the electrically resistive element (other end of the coil 10 that is joined to connecting wire 8 of the film resistor 5; [0033 and 0037]).

Regarding claim 22, Bachmann teaches wherein the length of strain relief wire (10) which has the bend (Coil; Figures 1-2 and 4-5) between two ends (end of the coil 10 that is connected to wire 11 and other end of the coil 10 that is connected to connecting wire 8 of the film resistor 5; See Figures 1-2 and 3-4) has small enough stiffness (the coil 10 has stiffness) to flex ([0040]) in response to thermal expansion and contraction of the thermally expandable and contractable wire (11; [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US 2012/0220386
- US 7,780,348
- US 5,309,133
- US 4,754,249

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2855                                                                                                                                                                                             

/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2855